DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Chai (U.S. Pub. No. 2017/0337872) teaches a display apparatus and method of driving pixels of a display wherein the pixels have first and second transistors of T1 and T2, the gate electrode of the first transistor is connected to the second electrode of the second transistor and the second electrode of the first transistor is connected to the first electrode of the second transistor. Chai does not teach a passivation film covering the first transistor and the second transistor and having a first opening overlapping a part of the first transistor; an anode electrode of an organic light emitting diode disposed on the passivation film; and a partition wall having a second opening overlapping a portion of the anode electrode, and the anode is connected to the second electrode of the first transistor through the first opening of the passivation film and the first opening of the passivation film overlaps the second opening of the partition wall. 
	Choi (U.S. Pub. No. 2018/0158844) teaches a display device having a pixel structure wherein Choi teaches first and second transistors wherein the first transistor TR1 has first and second electrodes including a gate electrode and the gate electrode of the first transistor is connected to the second electrode of the second transistor and a second transistor having first and second electrodes including gate electrode wherein the second electrode of the first transistor is connected directly to the first electrode of the second transistor. The anode of the OLED is connected to the second electrode of the first transistor, but Choi does not teach a passivation film covering the first transistor and the second transistor and having a first opening overlapping a part of the first transistor; an anode electrode of an organic light emitting diode disposed on the passivation film; and a partition wall having a second opening overlapping a portion of the anode electrode, and the anode is connected to the second electrode of the first transistor through the first opening of the passivation film and the first opening of the passivation film overlaps the second opening of the partition wall. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. Pub. No. 2019/0051669) teaches a pixel structure of a display device.
Numao (U.S. Pub. No. 2008/0136795) teaches a pixel structure.
Chaji (U.S. pub. No. 2013/0099692) teaches a programming pixel in a display.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691